Title: To Thomas Jefferson from Anne Cary Randolph, 2 March 1805
From: Randolph, Anne Cary
To: Jefferson, Thomas


                  
                     Edgehill March 2 1805
                  
                  This is the fourth letter I have written to my Dear Grand Papa without receiving an answer I suppose you have not received them or else your business prevented your answering them Mama has been very sick & two of the children but they are now quite well we heard that you were to set of from Washington on the 8 of March I wish in your next letter you will let me know whether it is true adieu my Dear Grand Papa your most affectionate Grand daughter
                  
                     A C R
                  
               